Citation Nr: 0923189	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from October 1950 to July 
1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2005 rating decision in which the RO denied 
service connection for hearing loss.  In June 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in September 2006, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2006.  

In June 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that a head injury he suffered while in 
service has caused his current bilateral hearing loss.  
Specifically, he asserts that he suffered a head injury 
during a fight in April 1951, while serving as a military 
policeman in Frankfurt, Germany.  The Veteran contends he was 
hit on the side of the head and ear and knocked down to the 
floor.  The Veteran also asserts that the hit caused his ears 
to bleed and ring.  He reports being treated for a head 
injury in April 1951 at Frankfurt Military General Hospital.  
The Veteran contends that his doctor at Frankfurt Military 
General Hospital informed him that his hearing would get 
worse with time.  While there are no service treatment 
records associated with the claims file to verify the 
Veteran's account, he is competent to report the history of 
in-service injuries.  See, e.g. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1991).  Moreover, the Veteran's DD Form 214 
(separation document) shows that the Veteran served as a 
military policeman and confirms that the Veteran served in 
Germany.  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal a claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

The Veteran has consistently reported that his head was 
injured in a fight while in service, and that the injury has 
caused his current hearing loss.  In a correspondence 
received by the RO in December 2005, the Veteran asserted 
that his hearing problems began while he was still in 
service.  The first documented complaint of hearing loss was 
noted by a physician on an April 1999 VA outpatient treatment 
record.  The Board notes that March 2004 audiometry test 
results reflect hearing loss in each ear to an extent 
recognized as a disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2008).  In March 2004, the Veteran had an audiology 
evaluation during which he told the examiner that his hearing 
problems began while he was a military policeman in the army, 
and his hearing has gotten progressively worse.  The 
Veteran's statement that he has a progressive hearing problem 
which began in service can be read as reporting a continuity 
of symptomatology since service.  Such report indicates that 
the Veteran's current hearing loss may be related to service.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  There is 
currently no statement as to etiology of the Veteran's 
current bilateral hearing loss associated with the claims 
file.  

In this case, the service records showing the Veteran served 
in Germany as a military policeman-which tend to corroborate 
his reports of an in-service head injury-taken together with 
the Veteran's lay assertions regarding continuity of 
symptomatology and records showing current bilateral hearing 
loss-suggest that the Veteran may have current bilateral 
hearing loss related to service.  As such, the Board finds 
that, after testing to confirm current hearing loss 
disability in either or both ears, obtaining a medical 
opinion from an otolaryngologist (ear, nose, and throat (ENT) 
physician)-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claim for service connection.  See 38 U.S.C.A. § 3.159 
(2008); McLendon v. Nicholson, Vet. App. 79, 83 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
a VA ENT examination (with associated testing), by an 
appropriate physician.  The Veteran is hereby advised that 
failure, without good cause, to report to the scheduled 
testing and/or examination may result in denial of the claim 
(as adjudication of the original claim will be based on 
consideration of the evidence of record).  See 38 C.F.R. 
§ 3.655(b) (2008).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled testing and/or 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
appointment(s) sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for further audiological evaluation and 
examination, the RO should obtain all outstanding pertinent 
evidence.

The Board notes that the Veteran's service treatment records 
have not been associated with the claims file.  In April 
2005, the RO made a request to the National Personnel Records 
Center (NPRC) to verify the Veteran's dates of service.  The 
NPRC responded that no separation documents could be found, 
and it was possible that the records were fire-related.  
There is no documentation showing that the RO requested the 
Veteran's service treatment records.  In addition, there may 
be outstanding medical treatment records from Frankfurt 
Military General Hospital.  In this regard, in a statement 
received in December 2005, the Veteran reported that he was 
treated for a head injury at Frankfurt Military General 
Hospital for 2 or 3 days in April 1951.  Previously, the RO 
attempted to obtain treatment records from Frankfurt Military 
General Hospital for June 1952, based on information the 
Veteran supplied on a NA Form 13055.  The NPRC responded to 
the request for records in March 2008,  stating that no 
hospitalization records for June 1952 could be found.  
However, since the Veteran's December 2005 statement in which 
he revised the date of his head injury to April 1951, the RO 
has made no attempt to retrieve the records.  Accordingly, on 
remand, the RO should attempt to obtain these records.

While this matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the VA Medical Center (VAMC) in 
Brooklyn (dated from March 1999 to July 2006).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain any outstanding 
records of treatment for the Veteran's bilateral hearing loss 
from the Brooklyn VAMC (since July 2006), following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Contact the NPRC (and any other 
appropriate source) to request the 
Veteran's service treatment records-to 
include the Veteran's service treatment 
records and records of hospitalization in 
Frankfurt Military General Hospital 
following a head injury, dated April 1951.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.

The RO is reminded that it should continue 
efforts to procure the Veteran's service 
treatment records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims file.

2.  The RO should obtain all records of 
evaluation and/or treatment for any 
bilateral hearing loss from the Brooklyn 
VAMC (since July 2006).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to each ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, with respect to each diagnosed 
disability, the physician should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to particularly include in-service noise 
exposure.  In rendering the requested 
opinion, the  physician should 
specifically consider and discuss the 
Veteran's statements regarding his head 
injury and continuity of symptomatology.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the Veteran fails to report to the 
scheduled testing and/or examination, the 
RO must obtain and associate with the 
claims file a copy of any notice(s) of the 
date and time of the appointment(s) sent 
to the Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  The RO is 
also reminded that this appeal has been  advanced  on the 
Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



